SUN CAPITAL ADVISERS TRUST SC Lord Abbett Growth & Income Fund Supplement dated November 16, 2010 To the Initial Class and Service Class Prospectuses, each dated May 1, 2010 This supplement provides information relating to replacing the portfolio managers for the SC Lord Abbett Growth & Income Fund (the “Fund”).Effective immediately, the section in the Initial Class and Service Class Prospectuses captioned “Fund Summaries – Equity Funds – SC Lord Abbett Growth & Income Fund – Portfolio Management” on page 42 of both the Initial Class and Service Class Prospectuses is hereby deleted and replaced in its entirety with the following: Portfolio Manager: Title with the Subadviser Manager Since Robert P. Fetch, CFA Partner & Director of Domestic Equity Portfolio Management The following replaces the portfolio manager information in its entirety for the Fund under “About the Portfolio Managers” on page 103 in the Initial Class Prospectus and page 104 in the Service Class Prospectus: Manager Fund Fund Manager(s) since Positions during past five years SC Lord Abbett Growth & Income Fund Robert P. Fetch, CFA Partner & Director of Domestic Equity Portfolio Management of Lord Abbett. Joined Lord Abbett in 1995.
